954 F.2d 787
293 U.S.App.D.C. 356
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of America, Appellee,v.Leonard M. WILLIAMS, Appellant.
No. 91-3196.
United States Court of Appeals, District of Columbia Circuit.
Feb. 10, 1992.

Before WALD, STEPHEN F. WILLIAMS and D.H. GINSBURG, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs of counsel.   The court is satisfied, after reviewing the parties' briefs, that appropriate disposition of the case does not call for further opinion.   See D.C.Cir.R. 13(i) & 14(c).


2
Appellant was not entitled to a jury instruction "that the mere possession of six grams of crack" does not raise "a presumption that the crack possessed is for distribution purposes."   Appellant admitted to possession of crack later found to weigh 63.66 grams.   The trial judge properly instructed the jury that it may find appellant guilty of intent to distribute from such evidence, which is more than ten times the amount referred to in the requested instruction.   It is, therefore,


3
ORDERED and ADJUDGED that the judgment of conviction from which this appeal has been taken be affirmed.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.R. 15(b)(2).